Citation Nr: 0603616	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bone density condition, claimed as a result of VA medical 
treatment.

2.  Entitlement to compensation for renal insufficiency, 
including as secondary to a service-connected thoracic spine 
disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from December 1962 to 
August 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.  The veteran filed a 
notice of disagreement in March 2004, the RO issued a 
statement of the case in June 2004, and the veteran perfected 
his appeal in July 2004. 

The RO has construed the claims on appeal as being for 
compensation under 38 U.S.C.A. § 1151, and that is the sole 
basis upon which the Board will consider the claim concerning 
a bone density condition.  With regard to the claim 
concerning renal insufficiency, however, the Board concludes 
that compensation (based on secondary service connection) is 
warranted and is granting the veteran's claim on that basis.  
Although this was not a basis upon which the veteran 
originally sought compensation, nor one which the RO itself 
ever considered, the Board's consideration of this basis (in 
the first instance) is harmless error considering the result 
detailed below.


FINDINGS OF FACT

1.  No competent medical professional has opined that the 
veteran has a bone density condition that results from by 
negligent VA medical treatment.

2.  The evidence of record is at least in relative equipoise 
as to whether the veteran currently has renal insufficiency 
due to his service-connected thoracic spine disability.

CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a bone density disability, claimed as due to VA 
treatment, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).

2.  The criteria for service connection for renal 
insufficiency, as secondary to a service-connected thoracic 
spine disability, have been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for compensation

The veteran essentially contends that VA negligently 
prescribed him excessive amounts of ibuprofen (800 Mg, three 
times a day) for pain from 1992 to 2002, and that this led to 
a bone density condition and renal insufficiency.  
	
The medical record confirms that VA health care providers 
prescribed the veteran 800 Mg of ibuprofen (to be taken three 
times daily) in October 1996, September 2000, March 2001, and 
June 2002.  This medication was prescribed (as noted in a 
December 2003 examination report) at least in part for pain 
from a service-connected thoracic spine disability (for which 
the veteran has been assigned a 20 percent rating).  In 
pertinent part, 38 U.S.C.A. § 1151 provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected. For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service- 
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

A.  Bone density condition

No medical opinion has related any bone density condition to 
the VA-prescribed ibuprofen the veteran took.  In fact, a VA 
examiner in a December 2003 report wrote that 

[a]pparently, [the veteran's] bone 
density is abnormal ... even if it is, I do 
not think it would be related to the 
ibuprofen that he took.  

This medical opinion has not been contradicted.  As a layman, 
the veteran is not competent to render an opinion regarding 
the existence of additional disability due to VA treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against it, the veteran's 
claim for compensation for a bone density condition under 38 
U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Renal insufficiency

The aforementioned VA examiner (in his December 2003 report) 
concluded that the veteran has renal insufficiency.  Medical 
opinion is mixed as to a connection between the VA-prescribed 
ibuprofen the veteran took and his kidney condition.  For 
example, in the December 2003 report the VA physician wrote 
that 

[i]t is well known that nonsteroidal 
anti-inflammatory drugs such as ibuprofen 
can cause renal insufficiency, but so can 
diabetes mellitus and hypertension and he 
has both those conditions and has had all 
of these conditions for several years . . 
. in my opinion any of these could have 
caused his renal insufficiency and I am 
unable to say which one is the cause.  I 
find nothing to suggest carelessness, 
negligence, lack of proper skill, 
adjustment, or similar faults that would 
lead to these conditions.  Specifically, 
I see no carelessness or negligence on 
the part of his treatment in the past 
that has [led] to these and his condition 
could be due to any of the above.  

This opinion essentially rules out compensation for renal 
insufficiency on the basis that it was caused by VA 
negligently having prescribed excessive amounts of ibuprofen.  
Yet the opinion does not refute the contention that ibuprofen 
the veteran was taking as treatment for (in part) his 
service-connected thoracic spine disability caused the renal 
insufficiency.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The claims file contains a medical opinion favoring service 
connection on a secondary basis.  In a June 2003 outpatient 
entry a VA physician wrote that 

[the veteran] called with concerns about 
his renal insufficiency. . . . he stated 
that he wanted a written note to the 
effect that his renal insufficiency was a 
result of NSAID overuse.  I told him that 
that is the likely etiology and there is 
no single test to confirm it.  

This medical opinion has not been specifically contradicted, 
and therefore the evidence in favor of the claim for 
compensation is at least in relative equipoise.  The benefit 
of the doubt must therefore go to the veteran and thus 
compensation for renal insufficiency, on the basis of being 
secondary to his service-connected thoracic spine disability, 
is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Proper notice under the law must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

A letter sent by the RO in July 2003 advised the veteran of 
the first, second and third elements required by Pelegrini 
II.  While he has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims, he has effectively been notified of the need to 
provide such evidence.  The July 2003 letter informed him 
that additional information or evidence was needed to support 
his claims and asked him to send the information or evidence 
to the RO.  Moreover, a June 2004 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession. 

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claims in January 2004, 
this was harmless error.  The RO sent the veteran notice in 
July 2003 and subsequently readjudicated his claims in the 
June 2004 statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claims, 
and respond to VA notices.  

Numerous VA outpatient and prescription records are in the 
file, as is the transcript of a September 2005 Board hearing.  
The veteran underwent a VA examination in December 2003 (and 
the report of this examination has been obtained and 
reviewed).  He has not indicated that there are any 
outstanding records pertaining to his claims.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claims.   

ORDER

Compensation under 38 U.S.C.A. § 1151 for a bone density 
condition, claimed as a result of VA treatment, is denied.

Service connection for renal insufficiency, as secondary to a 
service-connected thoracic spine disability, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


